        Case 1:19-cv-00293-LTS-DCF Document 55 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CHRISTOPHER O’ROURKE,

                          Plaintiff,                               CASE NO.: 1:19-cv-00293 (LTS)

v.

VIVI BUBBLE TEA, INC., 230 EAST 14TH
STREET LLC, and 14th STREET BUBBLE TEA
SHOP INC.
 --------------------------------------------------------------
                         Defendants.
                               X
                                   VOLUNTARY DISCONTINUANCE

       Plaintiff, by and through the undersigned counsel, hereby notifies This Court that

this action against co-defendants VIVI BUBBLE TEA INC and                      14th STREET BUBBLE

TEA SHOP INC. only,              is Voluntarily Dismissed pursuant to FRCP Rule 41(A)(i) with

prejudice.

         DATED : New York, New York
                                                     Respectfully Submitted,
              May 8, 2020
                                                     LAW OFFICES OF PETER SVERD, PLLC


                                               By:
                                                     Peter Sverd, Esq. (PS0406)
                                                     Attorneys for Plaintiff
                                                     225 Broadway, Ste. 613
                                                     New York, NY 10007
                                                     PH: (646) 751-8743
                                                     Psverd@sverdlawfirm.com



      In light of the foregoing voluntary dismissal, and the case having been resolved as against all other
      defendants, the Clerk of Court is requested to close this case.

      SO ORDERED.
      /a/ Laura Taylor Swain, USDJ 5/11/2020
